DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-6 in the reply filed on 08 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 08 June 2021, have been considered.

Drawings
The drawings received on 08 June 2021 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US 7,905,571).
With respect to claim 1, Byun discloses a liquid ejecting apparatus, comprising: 
a liquid ejecting head (Fig. 3, element 25) configured to eject liquid from a nozzle (Column 4, lines 59-63) onto a medium to perform printing (Column 4, line 50); 
a liquid accommodating unit (Fig. 3, element 100) configured to receive, via an opening (Fig. 3, element 113), the liquid ejected by empty discharging (Column 6, lines 1-3) which ejects the liquid from the liquid ejecting head separately (Fig. 1, i.e. nozzle cleaning position) from the printing (Fig. 1, i.e. printing position); 
a cover (Fig. 6, element 210) configured to move to a closed position (Fig. 6, element 210, i.e. solid lines) where the opening of the liquid accommodating unit (Fig. 6, element 100) is covered and an open position (Fig. 6, element 210, i.e. solid lines) where the opening (Fig. 6, element 113) is opened; and 
a detection unit (Fig. 1, element 1, i.e. controller and sensors not illustrated) configured to detect the cover positioned at the closed position (Fig. 1, i.e. printhead at printing position or Fig. 6, element B) or the open position (Fig. 1, i.e. printhead at nozzle cleaning position or Fig. 6, element D).
The examiner notes to applicant that although Byun does not illustrate a controller and respective sensors, they would necessarily be present in order to move the printhead and locate the positions of the printhead for printing or cleaning the nozzle surface.
With respect to claim 3, Byun discloses a housing (Fig. 1, element 1) configured to accommodate the liquid ejecting head (Fig. 3, element 25) and the liquid accommodating unit (Fig. 3, element 100), wherein the detection unit (Fig. 1, element 1, i.e. controller not illustrated) is provided, in the housing, at a position where the cover (Fig. 6, element 210) positioned at the closed position (Fig. 1, i.e. printhead at printing position or Fig. 6, element B) or the open position (Fig. 1, i.e. printhead at nozzle cleaning position or Fig. 6, element D) is detectable.
The examiner notes to applicant that although Byun does not illustrate a controller, one would necessarily be present in order to control the positions of the printhead for printing or cleaning the nozzle surface.  Also, printer housings are well known in the inkjet art.
With respect to claim 4, Byun discloses a cap (Fig. 6, element 111) configured to contact the liquid ejecting head to form a closed space in which the nozzle is open (Column 5, lines 51-57, i.e. cleaning region); and a control unit (Fig. 1, element 1, i.e. controller and sensors not illustrated) configured to control operation of the liquid ejecting head (Fig. 3, element 25), wherein the control unit, when determining that the opening of the liquid accommodating unit (Fig. 6, element 100) is opened from a detection result (Fig. 1, i.e. printhead at nozzle cleaning position or Fig. 6, element D) by the detection unit, ejects the liquid by the empty discharging to the liquid accommodating unit (Column 6, lines 1-3), and when determining that the opening is not opened, ejects the liquid by the empty discharging to the cap (Column 5, lines 58-62).
With respect to claim 5, Byun discloses a medium support portion (Fig. 1, element 1, i.e. printer conveyance not illustrated) configured to support the medium; and a control unit (Fig. 1, element 1, i.e. controller and sensors not illustrated) configured to control operation of the liquid ejecting head (Fig.3, element 25), wherein the control unit, when determining that the opening of the liquid accommodating unit (Fig. 6, element 100) is opened from a detection result (Fig. 1, i.e. printhead at nozzle cleaning position or Fig. 6, element D) by the detection unit, ejects the liquid by the empty discharging to the liquid accommodating unit (Column 6, lines 1-3), and when determining that the opening is not opened, ejects the liquid by the empty discharging to the medium support portion (Fig. 1, i.e. printing in the printing position).
With respect to claim 6, Byun discloses a notification unit  (Fig. 1 i.e. host computer not illustrated) configured to perform notification when the opening (Fig. 6, element 210) is determined to be not open (Fig. 1 i.e. host computer indicating a malfunctioning of the printer).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 2 is that applicant’s claimed invention includes a liquid ejecting apparatus having a detection unit that is provided at a carriage and moves in accordance with movement of the carriage to a position where the cover positioned at the closed position or the open position is detectable.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        08/16/2022